DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 13-15, 17-21, 23-24, and 26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ireland (US 20100305470 A1 – cited previously). 

For claim 1, Ireland teaches A biopsy device, [entire disclosure – see at least Fig. 1], comprising:
a cannula [14] comprising an elongate cannula body extending between a cannula distal end [end forming 43] and a cannula proximal end to define a lumen, wherein the cannula comprises a cutting portion [43] at the cannula distal end;
a stylet [12] comprising an elongate body [20] having a stylet distal end [22] and a stylet proximal end, [end most opposite 22], the stylet being slidably disposed within the lumen, [Fig. 1], wherein the stylet comprises a tissue sampling portion; [24];
[28-30] provided on one of the stylet [12] or the cannula, and at least one corresponding recessed portion [44-47] provided on the other of the stylet or the cannula [14], the at least one raised portion and at least one recessed portion arranged to couple the cannula and stylet [e.g., engagement shown in Fig. 1], wherein: 
a sliding engagement is formed between the at least one raised portion and the at least one recessed portion whereby relative sliding between the stylet and the cannula along a longitudinal axis of the biopsy device is provided, [movement of ferrule 29 into and out of any one slit 44 per ¶21 (a form of a relative sliding engagement)], 
the at least one raised portion and the at least one recessed portion are at least partly provided within a respective distal region of the stylet and a distal region of the cannula, [Fig. 1], 
and the sliding engagement between the at least one raised portion and the at least one recessed portion is arranged to allow the relative sliding between the stylet and the cannula while maintaining engagement between the at least one raised portion and the at least one recessed portion to resist movement of the cannula and stylet away from a preferred alignment therebetween by resisting one or both of relative flexing or rotation between the stylet distal end and the cannula distal end.  [movement of ferrule 28-30 into and out of any one slit 44 per ¶¶17-23 constitutes a form of allowing relative sliding between stylet and cannula to resist flexion in one or more planes (resisting thereby flexing and at least a form of rotation]. 
	
For claim 2, Ireland teaches  The biopsy device of claim 1, wherein the at least one raised portion and the at least one recessed portion are arranged to align at least one or both of a relative position or orientation of the stylet and the cannula. [per Figs. 4-6 and ¶¶19-21]. 

	For claim 3, Ireland teaches  The biopsy device of claim 2, wherein the cannula has a preferred cutting orientation in relation to the stylet, [e.g., joined arrangement shown in Fig. 1 and per ¶¶15-16], and wherein the at least one raised portion and the at least one recessed portion are arranged to align the cannula and stylet in the preferred cutting orientation relative to each other. [Fig. 1, ¶¶ 17-23]. 

 
	For claim 5, Ireland teaches  The biopsy device of claim 1, wherein the stylet has a preferred plane of flexibility, and wherein the at least one raised portion and the at least one recessed portion are arranged to resist relative movement between the stylet and the cannula in the preferred plane of flexibility. [planes defined by angles shown in Figs. 4-6 per ¶¶19-22]. 
	For claim 6, Ireland teaches  The biopsy device according to claim 1, wherein one or more of: 
the at least one recessed portion comprises a groove [44] extending part way through the elongate body of the cannula or elongate body of the stylet;
at least one recessed portion comprises a slot [44 can reasonably considered as a slot] extending through the elongate body of the cannula or elongate body of the stylet;
	the at least one raised portion comprises at least one pin arranged to be received in the recessed portion;
	the at least one raised portion comprises at least one ridge [28-30] on the elongate body of the cannula or stylet arranged to be received in the recessed portion. [¶¶17-23]. 

	For claim 7, Ireland teaches  The biopsy device according to claim 1: wherein the at least one recessed portion defines a first abutment surface [45-47] and the at least one raised portion defines a second abutment surface [28-30], wherein contact between the first and second abutment surfaces resists relative flexing movement between the stylet and the cannula, and preferably resists relative flexing in a preferred plane of flexibility of the stylet. [¶¶17-23]. 

	For claim 8, Ireland teaches  The biopsy device according to claim 1: wherein the at least one recessed portion defines a first distal stop surface and/or a first proximal stop surface, and the at least one raised portion defines a second distal stop surface and/or a second proximal stop surface, wherein contact between the first and second proximal or distal stop surfaces restricts axial movement between the stylet and the cannula along the longitudinal axis of the biopsy device. [where contact between slot 44 and ferrule 28 prevents flexion in plane/direction other than that of slot 44 shown in Figs. 4-6 per ¶¶19-23 (i.e., a form of “restricting axial movement”)].

	For claim 9, Ireland teaches  The biopsy device according to claim 1, wherein the distal region of the cannula extends a distance from the cannula distal end and the distal region of the stylet extends a distance from the stylet distal end, [e.g., a distal half of the length of each 14 and 12] [more generally, a given length between the distal tip of assembly 10 and a proximal feature such as the handle of the device or a first ferrule / array pair can constitute a distal region], and any one or more of: 
the distance which the distal region of the cannula extends from the cannula distal end is 25% of the distance between the cannula distal end and the cannula proximal end; and/or the distance which the distal region of the stylet extends from the stylet distal end is 25% of the distance between the stylet distal end and the stylet proximal end; [a region can be assigned / present on the assembly 10 which includes 25% of the cannula and/or stylet from their respective distal tips — e.g., perhaps a region defined by a first plurality of arrays 44 such as 44a to 44b, c, d, e, and/or f best shown in Fig. 1]; 
the distance which the distal region of the cannula extends from the cannula distal end is up to or equal to 50 mm, the distance which the distal region of the stylet extends from the stylet distal end is up to or equal to 50 mm;
	and/or wherein the stylet distal region comprises a region of the stylet extending between the stylet distal end and a distal end of the tissue sampling portion.  
 
For claim 13, Ireland teaches  The biopsy device according to claim 1, wherein the at least one raised portion or the at least one recessed portion or both extend along the stylet or the cannula to form the sliding engagement between the at least one raised portion and the at least one recessed portion. [44 and 28 extend along stylet and cannula per at least Fig. 1]. 
For claims 15 and 24, Ireland teaches The biopsy device according to claim 1, further comprising an actuator [¶16] arranged to control relative sliding between the cannula and stylet to allow a tissue sample to be taken, [¶16], and wherein the actuator is arranged to link the cannula proximal end and the stylet proximal end to control relative axial sliding between them and to allow relative rotation between the cannula proximal end and the stylet proximal end. [see entire disclosure of US 20030208136 A1 (hereafter Mark), the pre-grant publication of US 7048694 B2 incorporated by reference per Ireland ¶16, especially Mark Figs. 4-7, Fig. 15 and throughout Mark ¶¶41-51, ¶¶58-64 where introducer device permits flexion and control between / within / among proximal ends of needle, cannula, and introducer and to promote axial sliding and subsequent flexion]. 

For claims 14 and 23, Ireland teaches the cannula proximal end and the stylet proximal end are rotationally uncoupled. [see rotation discussion in Mark ¶58 and ¶64].

	For claim 17, Ireland teaches  The biopsy device of claim 1, wherein the a portion of the elongate body of the stylet and a portion of the lumen of the cannula each having a corresponding non-circular cross section, [notch 24 is non-circular, slits 44 form non-circular cross sections] [consider also that tip 22 with piercing interface is non-circular for stylet 12], [consider more generally that each the cannula 14 and stylet 12 have longitudinal non-circular cross sections (i.e., the lumen being rectangular from a ‘top-down’ view)], wherein engagement between the cannula body and the stylet body resists relative rotation between them. [when stylet 12 is fully retracted into cannula 14, angular rotational flexion of stylet 12 is prevented (i.e., notch 24 cannot be flexed relative to 14)]. 
	For claim 18, Ireland teaches  The biopsy device of claim 1, wherein the cutting portion comprises a tissue piercing portion, [piercing tip of 22 per Fig. 2], and the at least one raised portion and the at least one recessed portion are arranged to prevent or minimise flexing of the cannula in a first direction towards the stylet to prevent or minimise movement of the tissue piercing portion towards the tissue sampling portion. [tip 22 is restricted from directional flexion via slit 44 and ferrule 28 per ¶¶17-23].

	For claim 19, Ireland teaches  The biopsy device of claim 1, wherein the at least one raised portion and the at least one recessed portion are further arranged to align one or more of: 
i) relative tilting between the stylet and the cannula; [flexion prevention / control of ¶¶17-23 can constitute a form of stylet-cannula “relative tilting”];
	ii) relative radial translation between the stylet and the cannula; [flexion prevention / control of ¶¶17-23 constitutes a form of relative radial translation];
[specific ferrules 28 within angled slots 44 per Figs. 4-6 can constitute a form of axial transition alignment (i.e., during an initial setting of rigidity)].

	For claim 20, Ireland teaches  A biopsy device, [entire disclosure – see at least Fig. 1],  comprising: 
a cannula [14] comprising an elongate cannula body extending between a cannula distal end [end forming 43] and a cannula proximal end to define a lumen, wherein the cannula comprises a cutting portion [43] at the cannula distal end;
	a stylet [12] comprising an elongate body [20] having a stylet distal end [22] and a stylet proximal end, [end most opposite 22], the stylet being slidably disposed within the lumen, [Fig. 1], wherein the stylet comprises a tissue sampling portion [24] and wherein: 
a longitudinal axis of the biopsy device is defined along a length of the elongate bodies of stylet and cannula, [12 and 14 have at least a form of a longitudinal axis], 
a portion of the body of the stylet and a portion of the lumen of the cannula each have a corresponding non-circular cross section in a plane normal to the longitudinal axis of the biopsy device, [notch 24 is noncircular for stylet 12 (see also tip 22), slits 44 form non-circular portions of cannula 14] [consider more generally that each the cannula 14 and stylet 12 have longitudinal non-circular cross sections (i.e., the lumen being rectangular from a ‘top-down’ view)]
and engagement between the non-circular portions of the cannula body and the stylet body resists one of both of relative rotation or flexing between the cannula and stylet. [angular flexion of stylet 12 creates resistance / compliance between engaged ferrules 28 and slits 44 per ¶¶17-24 (a form of engagement between stylet and cannula bodies promoting relative rotation)]. 
	For claim 21, Ireland teaches  The biopsy device of claim 20, wherein the cannula has a preferred cutting orientation in relation to the stylet, [Fig. 1], and wherein the non-circular regions are arranged to align the cannula and stylet in the preferred cutting orientation relative to each other. [Fig. 1, ¶¶ 17-23]. 
	 
	For claim 26, Ireland teaches  The biopsy device according to claim 20, wherein one or both of: 
a) the portion of the body of the stylet and the portion of the lumen of the cannula having the corresponding non-circular cross section are each at least partly provided within a respective distal region of the cannula and a distal region of the stylet; [consider generally that each the cannula 14 and stylet 12 have longitudinal non-circular cross sections (i.e., the lumen being rectangular from a ‘top-down’ view) including at the distal ends of stylet and cannula – including at distal regions thereof], 
	or b) the tissue sampling portion comprises a recess [notch 24 is a recess] in the elongate body of the stylet in which tissue is received, and the portion of the elongate body of the stylet having the corresponding non-circular cross section is at least partly provided one or both of distally or proximally to the recess. [see sections proximal of 24 in Figs. 1-3]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ireland.

For claim 11, Ireland teaches The biopsy device according to claim 1 wherein: the tissue sampling portion comprises a recess [notch 24 is a recess] in the elongate body of the stylet in which tissue is received; [per ¶15]
	the at least one recessed portion is provided on the (cannula) [per Fig. 3] and the at least one raised portion is provided on the (stylet), [per Fig. 2],  
the at least one recessed portion [44] of the (cannula) defining an abutment surface arranged to slidably engage with the at least one raised portion of the (stylet); [per Fig. 1 and ¶¶17-22]; 
	and a surface of the recess forming the tissue sampling portion forms part of the abutment surface of the stylet. [where the surface of 24 is contiguous with the surface of 28-30 and thereby such features of 12 can be said to be formed of the same surface (i.e., the surface of the recess forming at least part of the abutting edge(s) of 28-30]. 
	
stylet and the raised portion provided on the cannula (instead teaching the opposite per Figs. 1-3).  However, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the structure of the device of Ireland to form the structure of claim 11 (i.e., recessed portion provided on the stylet and the raised portion on the cannula) as a mere reversal of parts (i.e., the stylet instead having the recess and the cannula having the protrusion).  See MPEP § 2144.  

Response to Arguments
Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive.

Applicant argues
    PNG
    media_image1.png
    265
    542
    media_image1.png
    Greyscale

Examiner respectfully disagrees.  There is some amount of sliding motion as any one ferrule 28 enters and exits a centered position within any one slit 44  — while still the distance or extent of sliding engagement between the raised portion and the recessed portion so as to distinguish from the moving engagement between the any one ferrule and the any one slit of the device of Ireland. 


    PNG
    media_image2.png
    758
    552
    media_image2.png
    Greyscale


The ferrules can be positioned in particular ones of the slits 45, 46, 47 to control the direction of flexibility corresponding to the angular orientation of the particular slit (as depicted in FIGS. 4-6).

And thereby at least a form of bending rotation of the stylet 12 as related to the cannula 14 is resisted and/or prevented.  Further, as stated above, as a ferrule 28 enters or exits a slit 44, there is some amount of sliding engagement between the components as movement occurs while still preventing bending in the disposed direction of slit 44 as show in Ireland Figs. 4-6. 


    PNG
    media_image3.png
    807
    560
    media_image3.png
    Greyscale

.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791